Beasley, Judge,
dissenting.
The defendant contends his conviction was unauthorized because the evidence failed to establish that he was a participant in the crime of aggravated assault. He recognizes that a showing of direct involvement is not necessary and that a defendant may be convicted as a party to a crime under OCGA § 16-2-20 absent physical presence at the scene. Carter v. State, 168 Ga. App. 177 (3) (308 SE2d 438) (1983).
OCGA § 16-2-20 (a) provides: “Every person concerned in the commission of a crime is a party thereto and may be charged with and convicted of commission of the crime.” The pertinent subsections of OCGA § 16-2-20 are (b) (3) and (4) which read: “A person is concerned in the commission of a crime only if he: . . . (3) Intentionally aids or abets in the commission of the crime; or (4) Intentionally advises, encourages, hires, counsels, or procures another to commit the crime.”
Defendant contends he is not a party to the crime under either (3) or (4) because he was asleep and did not know Johnson and Kaplan left the house or where they were going; that he did not provide the weapon as Kaplan placed it in the truck and he did not provide the vehicle which belonged to Johnson. It is urged that at most the evidence might show defendant approved the criminal act and that fact standing alone does not make one a party to the crime. Parker v. State, 155 Ga. App. 617, 618 (271 SE2d 871) (1980). Defendant also argues that association with the individuals who committed the assault is not sufficient. Brown v. State, 250 Ga. 862, 864 (302 SE2d 347) (1983). Likewise as to evidence of post incident knowledge. Barnes v. State, 168 Ga. App. 925, 926 (310 SE2d 777) (1983). Lastly, defendant contends that he cannot be convicted on a “conspiracy” theory because there was no agreement to commit the crime.
Addressing the last argument first, the “conspiracy” referred to is *387not the independent crime itself, i.e., OCGA § 16-4-8. Before conspiracy was incorporated into the penal code as a separate crime, the Supreme Court observed that: “conspiracy with another to commit an offense may be an element in the guilt of one charged as an accessory before the fact.” Bishop v. State, 118 Ga. 799 (4) (45 SE 614) (1903). The Court noted: “conspiracy is referred to as an incident, and one of the means by which the act is accomplished.” Id. at 802. After conspiracy became a separate crime in the Criminal Code of 1968, the Supreme Court interpreted what is now OCGA § 16-2-20 and held: “While this Code section does not use the word ‘conspiracy’ it is plain it embodies the theory of conspiracy insofar as it renders one not directly involved in the commission of a crime responsible as a party thereto.” Scott v. State, 229 Ga. 541, 544 (192 SE2d 367) (1972); Hamby v. State, 158 Ga. App. 265 (2) (279 SE2d 715) (1981).
Thus, the concept of “conspiracy” is embraced in OCGA § 16-2-20 (Harvey v. State, 233 Ga. 41, 44 (5) (209 SE2d 587) (1974)) but only in the sense that it is merely an evidentiary tool used by the state to help prove the accused is guilty of the offense charged. Kilgore v. State, 251 Ga. 291, 295 (1c) (305 SE2d 82) (1983). In short, the rationale of “conspiracy” can be utilized in determining if one is a party to a crime or concerned in its commission. See in this connection Battle v. State, 231 Ga. 501 (202 SE2d 449) (1973); Hoerner v. State, 246 Ga. 374, 375 (271 SE2d 458) (1980).
The committee notes to old Code section 26-801 (now OCGA § 16-2-20) traced the historical perspective and distinctions regarding principals in the second degree who had to be actively or constructively present when the crime was committed and accessories before the fact who were absent from the scene of the crime. It was pointed out that any mention of presence or absence was intentionally omitted from (b) (3) or (4), so that when read together it is clear “that anyone who aids in or procures the commission of a crime is guilty of the crime, whether or not he is present when the crime is committed.” See Burke v. State, 234 Ga. 512, 516 (4) (216 SE2d 812) (1975). Recognizing that OCGA § 16-2-20 “embodies the theory of conspiracy insofar as it renders one not directly involved in the commission of a crime responsible as a party thereto,” this court in Shehee v. State, 167 Ga. App. 542, 543 (307 SE2d 54) (1983) enunciated the fundamental result of this concept “that when individuals associate themselves in an unlawful enterprise, any act done in pursuance of the conspiracy by one of the conspirators is in legal contemplation the act of all.”
The Code section leaves unaltered “the principle that conspirators are responsible for the probable consequences of the execution of their design.” Burke v. State, 234 Ga. 512, 516 (4), supra.
In reviewing this case, “[i]t is appropriate to consider all circum*388stances surrounding” the incident in determining whether defendant was a party to the crime. Moran v. State, 139 Ga. App. 274, 275 (228 SE2d 216) (1976). A requisite element to establish that one is a party to a crime is proof of a common criminal intent. Jones v. State, 250 Ga. 11, 13 (295 SE2d 71) (1982). This fact need not be shown by an express, formal agreement or that the unlawful objective was formulated either by words or writings, a tacit understanding is sufficient. Walden v. State, 121 Ga. App. 142, 144 (1) (173 SE2d 110) (1970).
The existence of a common purpose may be shown by circumstantial, as well as direct, evidence. Hurt v. State, 239 Ga. 655, 673 (1) (238 SE2d 542) (1977). Among the factors on which to base such a finding are the acts and conduct of the parties, the nature of the acts done, the relation of the parties and their interests. Hewitt v. State, 127 Ga. App. 180, 183 (4) (193 SE2d 47) (1972).
Mere presence at the scene is not sufficient to convict one of being a party to a crime but “companionship and conduct before and after the offense are circumstances from which one’s participation in the criminal intent may be inferred.” Jones v. State, 242 Ga. 893 (1) (252 SE2d 394) (1979). Accord Kimbro v. State, 152 Ga. App. 893 (264 SE2d 327) (1980); Parham v. State, 166 Ga. App. 855, 856 (1) (305 SE2d 599) (1983). See Perkins v. State, 231 Ga. 680, 681 (203 SE2d 854) (1974).
Here, the defendant, battered by Couch, made threats and attempted to carry out these threats while Couch was in his presence. He was then joined by Johnson and Kaplan. All remained at the house for a time drinking, cursing Couch and making threats against him. Kaplan testified that Johnson stated he could hire someone to “torch” Couch’s home. Johnson denied this but in any event such was the tone of the conversation among the three. They then went for a drive with the rifle in the truck ostensibly to see Cason but ending up having defendant “point out” where Couch lived and driving by his home. Upon their return defendant lay down on a couch. Kaplan went to the room where he was and shortly thereafter emerged with the idea that he and Johnson visit Cason. After that visit the two drove on to Couch’s where the shot was fired that gave rise to the criminal charges against all three.
The evidence here showed defendant did more than merely approve of the results and more than merely associate with those who did commit the offense. Intent may be shown by defendant’s words and by conduct, demeanor and other circumstances connected with the act for which defendant was prosecuted. Brooks v. State, 151 Ga. App. 384, 386 (1) (259 SE2d 743) (1979); Parham v. State, 166 Ga. App. 855, 856, supra. The determination as to whether the defendant was a party to the crime was within the province of the jury. Moran v. State, 139 Ga. App. 274, 275, supra; Gunter v. State, 243 Ga. 651, 659 *389(256 SE2d 341) (1979).
Decided March 21, 1986.
Bobby Lee Cook, James F. Wyatt III, Wayne W. Gammon, for appellant.
William A. Foster III, District Attorney, Donald N. Wilson, Christine C. Daniel, Assistant District Attorneys, for appellee.
Defendant’s arguments that he was not a party because he did not furnish the vehicle or the gun and he was sleeping1 when certain actions were taken, in effect, beg the question. Even the fact there is an absence of express language by defendant directing his two companions is not crucial. Important here is evidence revealing the whole tenor of the evening in question, the words and actions of the defendant in the context of the words and actions of all of the individuals involved. These would enable a jury to find that the parties tacitly and implicitly consorted to take revenge upon and to harm Couch. In this regard the evidence authorized a determination that defendant, if not indeed the prime mover, was at least the catalyst or precipitating factor in the commission of the act. Thus, a finding that defendant either aided and abetted or advised, encouraged, counseled or procured another to commit the crime was warranted.
There being evidence from which a rational trier of fact could find proof of defendant’s guilt beyond a reasonable doubt, I would affirm. I take into account that the jury could observe and hear the witnesses, which we cannot do. It thus was able to receive unspoken evidence as well as spoken words, and we have only the latter, reduced to writing. The jury’s verdict should not be disturbed.
I am authorized to state that Presiding Judge Deen joins in this dissent.

 However, the rifle was his and the evidence did not demand a finding that he was asleep.